           Case 1:21-cv-00322-CM Document 79 Filed 04/07/21 Page 1 of 2




                                                                                            April 7, 2021
Hon. Colleen McMahon
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St., New York, NY 10007-1312

By Electronic Filing.

        Re:     In Re: New York City Policing During Summer 2020 Demonstrations,
                20 Civ. 8924 (CM)(GWG)

Your Honor

       We write to clarify any confusion with respect to Sow’s presumptive right to submit a separate
opposition to the City’s recently filed motion to dismiss.

        On April 6, 2021, the City submitted a letter to the Court opposing People counsel’s application,
made on behalf of counsel in Payne, Sierra, People, Wood, and Yates, for an extension of time of 7 days
and an enlargement of page length by an additional 10 pages related to their opposition to Defendants’
motion to dismiss (People Dkt. 116). A footnote in People counsel’s letter-application correctly states:
“Plaintiffs in Sow intend to file separate opposition to Defendants’ motion to dismiss.” In their
response to this request, Defendants have opposed People counsel’s application entirely — and pre-
emptively asked the Court to “dissuade” the Sow Plaintiffs from filing their own, separate opposition
to Defendants’ motion to dismiss.

       We now write to confirm that we do indeed intend to file our own, separate opposition to
Defendants’ motion to dismiss, and to request that, if the Court grants People counsel’s application for
an extension of time of 7 days, the Court also grant Sow counsel the same extension.

        The City’s pre-emptive effort to seek a ruling from this Court that Sow has no right to file their
separate opposition to the City’s motion to dismiss should be denied. At the February 22, 2021
conference, this Court affirmed that it was consolidating these related cases for discovery purposes,
not as to dispositive motions that the parties might seek to file. Also at that conference, the Court
repeatedly referred to contemplated motions to dismiss — plural — rather than a single, consolidated
motion to dismiss. See, e.g., Tr. 7:21-22 (“I understand there will be multiple motions to dismiss”); Tr.
21:20-21 (“I realize that the defendants intend to file motions to dismiss”); Tr. 22:3-5 (“Motions to
dismiss due March 26. …Responses, April 16. Reply papers due April 30”). The related scheduling
order also repeatedly contemplates the filing of “motions to dismiss the complaints, as well as
“responsive papers” and “replies” — plural. Sow Dkt. 39 ¶¶ 6, 8.

      Instead of filing multiple motions, as they could have, Defendants chose to file a single,
combined motion to dismiss in all of the related cases. Rather than making an application to file their
own opposition papers, the Sow Plaintiffs now intend to exercise what Plaintiffs’ counsel view as our
           Case 1:21-cv-00322-CM Document 79 Filed 04/07/21 Page 2 of 2




clients’ rights, consistent with this Court’s statements at the February 22, 2021 conference and in the
subsequent scheduling order, to file separate opposition papers.

         There are good reasons for Sow counsel to file separately. Sow pleads the broadest class action
allegations of all of the cases, including certain claims that Defendants have acknowledged are either
unique to Sow, or pleaded differently than similar claims in the other cases. We believe that our clients
will be best served if we file papers that give our clients’ experiences, and the pleadings in Sow,
singularly focused treatment. Additionally, although we are coordinating with all Plaintiffs’ counsel,
that is different than agreeing to and joining in all of the same arguments.

         As to our request that the Court grant the Sow Plaintiffs the same extension of time within
which to submit our opposition papers that the Court may grant to the other Plaintiffs’ counsel, we
believe that a uniform schedule would be most convenient for all parties, and to the Court. Granting
Sow Plaintiffs’ counsel the same extension would keep all briefing related to Defendants’ motions to
dismiss on the same schedule, including Defendants’ reply papers, which would in turn maximize
coordination among counsel and minimize overlap and duplication of work. With respect to the
request to extend the page limitation for the opposition briefs, Sow counsel does not seek that relief
at this time.

         In sum, we believe that it is both appropriate and what the Court contemplated for the parties
to file separate oppositions to what are, in any practical framing, multiple motions to dismiss separate
sets of claims. We ask the Court to reject Defendants’ request to bar us from briefing their motion on
behalf of our clients. Additionally, in the interest of everyone’s convenience, we ask the Court to keep
all briefing on the same schedule.

        Thank you for your attention to this matter.

                                                        Respectfully submitted,

                                                             /s/
                                                        _________________
                                                        J. Remy Green
                                                            Honorific/Pronouns: Mx., they/their/them
                                                        COHEN&GREEN P.L.L.C.
                                                        Attorneys for Sow Plaintiffs
                                                        1639 Centre St., Suite 216
                                                        Ridgewood, New York 11385

cc:
All relevant parties by electronic filing.




                                                                                             Page 2 of 2
